PER CURIAM.
Donald Orr appeals a summary judgment on his counterclaim alleging that Bayrock Investment Company breached a covenant of quiet enjoyment in his lease. Because there were disputed issues of material fact, summary judgment was improper. See National Exhibition Co. v. Ball, 139 So.2d 489 (Fla. 2d DCA 1962). Accordingly, we reverse the summary judgment granted on the counterclaim alleging breach of the covenant of quiet enjoyment. We affirm the summary judgment on Orr’s counterclaim alleging inten*615tional interference with a business relationship, which was not argued on appeal.
Reversed in part, affirmed in part and remanded.
CAMPBELL, A.C.J., and BLUE and FULMER, JJ., concur.